Appeal from an order of court denying defendant's motion to dissolve a writ of attachment issued in the cause.
The grounds upon which the motion was made are not disclosed by the record; hence, it is impossible for the court to say the trial judge erred in making the order from which defendant appeals. The only statement in reference thereto is, "that on the 2d day of September, 1913, in pursuance of due and legal notice duly given and served upon the plaintiff's attorneys, Miller  Miller, the defendant, through his attorney, E. T. Cosper, moved the court to set aside and dissolve the levy made under and by virtue of the attachment issued out of said court in said matter." The order recites: "The motion of defendant to discharge the attachment and the motion to set aside and dissolve the levy made under and by virtue of said attachment, coming on for further hearing at this time, and said motions having been argued, . . . the court having sufficiently considered the law in the premises, orders that said motions be and the same are denied." *Page 755 
While the record contains certain affidavits read at the hearing of the motion, it is impossible, without knowing what the motion was, to say that the court erred in holding that the facts shown by the affidavits were insufficient to support the same. Since every intendment is in favor of the judgment of the trial court, we cannot assume error in its rulings; it must affirmatively appear from the record, otherwise the judgment will be affirmed.
The order is affirmed.
Conrey P. J., and James, J., concurred.